Order, Family Court, Bronx County (Carol Ann Stokinger, J.), entered on or about March 22, 2002, which denied respondent’s objections to a hearing examiner’s final order of support, dated January 8, 2002, unanimously affirmed, without costs.
After being granted poor person relief, which allowed him to appeal on the original record, respondent Easy was obligated to assemble a proper record on appeal (Matter of Rudick v Rudick, 16 AD3d 514 [2005]). The record before us does not contain the transcripts of the fact-finding hearing. To the extent the record permits review, we find that the hearing examiner followed the formula in Family Court Act § 413 (1) (c) in calculating respondent’s support obligation. The final child support order was not arbitrarily arrived at. Inasmuch as respondent failed to furnish his 1999 and 2000 tax returns to the examiner at the hearing, Family Court did not err in refusing to accept and *284consider that evidence upon the hearing of objections, which is the equivalent of an appellate review. The appropriate remedy, at that point, was for respondent to request a modification. We have considered respondent’s remaining claims and find them without merit. Concur—Andrias, J.P., Sullivan, Gonzalez, Sweeny and Catterson, JJ.